--------------------------------------------------------------------------------

Exhibit 10.15


HOTEL LEASE

Amendment No. 1


AGREEMENT dated as of the 26th day of November, 1973, by and between CHATEAU
LOUISIANE, INC., a Louisiana corporation hereinafter called "Landlord", and
LOUISIANA SONESTA CORPORATION (formerly The Royal Orleans, Inc.), a Louisiana
corporation hereinafter called "Tenant";


W I T N E S S E T H    T H A T  :


WHEREAS, by act dated December 12, 1967, registered COB 683-D, Folio 40-43 (the
"Lease"), Landlord did lease to Tenant certain properties located in the City of
New Orleans, and


WHEREAS, certain events have transpired subsequent to that date that make it in
the interest of both Landlord and Tenant to amend the Lease;


NOW, THEREFORE, the parties hereby agree that the Lease between them shall be
and the same is hereby amended as follows:


1.              Effective January 1, 1980, the amount of any accumulated Net
Loss of Tenant shall be reduced by the total amount of amortization and interest
charged by Tenant as an expense, pursuant to the provisions of Section 7(a);
provided, however/that such reduction shall not operate to require the payment
of any Percentage Rent with respect to any lease years ending prior to January
1, 1980 nor to create any Net Profits as of December 31, 1979.


2.              For the purposes of Section 14 of the Lease any transaction,
whether sale, pledge, or otherwise, the effect of which is to cause direct or
indirect control and beneficial ownership of the majority of Tenant to cease to
be vested in Sonesta International Hotels Corporation shall be treated as an
assignment of, the Lease; provided, however, that the consent of Landlord shall
not be required to any pledge or other encumbrance in favor of a bank, trust
company, savings and loan association, or life insurance company in order to
secure a bona fide indebtedness of Tenant or any guarantor of the Lease, where
the same is made in good faith and not in an effort to effect a change in the
Tenant of the demised premises without the consent of Landlord.  No such pledge
or other encumbrance shall operate to diminish any rights of Landlord or to
confer on the pledgee or other assignee any right to transfer the leasehold
interest of Tenant (whether by transfer of the obligation secured by the
encumbrance of the leasehold interest or otherwise) except as provided in
Section 14 of the Lease.

 
1

--------------------------------------------------------------------------------

 

3.              (a)  Notwithstanding the provisions of Section 18(3) of the
Lease, Landlord agrees that Tenant shall not be in default hereunder as a result
of the termination of the lease of the Royal Orleans Hotel from Royal St. Louis,
Inc. ("Royal" which term shall refer to any then lessor of the lease of the
Royal Orleans Hotel) to Lex Hotels (New Orleans), Inc. ("Lex"), being the lease
originally dated October 14, 1957 from Royal to Hotel Corporation of Louisiana
(said lease and all amendments previously entered into and all subsequent
amendments being hereafter called the 'Royal Lease"), provided that, within
fourteen (14) days following delivery to Tenant of notice of termination of the
Royal Lease from Landlord, Tenant


 
(i)
agrees to perform all of the obligations of' the Tenant thereunder,



 
(ii)
pays to Landlord an amount equal to all sums that may be due and owing to Royal
by Lex, whether, as rent or otherwise (but not as a result of acceleration or
damages (except out-of-pocket expenditures by Royal required to protect its
interests) coming due solely as a result of the default by Lex) pursuant to the
Royal Lease, together with interest on each installment thereof at the rate of
8% per annum from the date upon which such installment became due until the date
of payment, and


 
2

--------------------------------------------------------------------------------

 

 
(iii)
if the default by Lex is of a nature that cannot be cured by the payment of
money, promptly undertakes such steps as maybe necessary to cure such default,
and prosecutes the same with due diligence to timely completion.



Upon the performance by Tenant of the foregoing Tenant shall have the right and
obligation to enter into a lease on the same terms and conditions as the Royal
Lease at the time of its termination, and Landlord agrees to use its best
efforts to cause Royal to execute such lease in favor of Tenant.


(b)  Notwithstanding the provisions of subparagraph (a) of this Section 3 if the
Royal Lease shall have been amended after the date hereof but prior to its
termination after a default, as described in said paragraph (a), and either


 
(i)
the Tenant shall have reasonably denied its consent thereto after such consent
was requested in writing by Landlord prior to the making of such amendment, or



 
(ii)
such consent was not requested in writing, by Landlord prior to the making of
such amendment, then notwithstanding the Provisions of clause (3) of Section 18
of the Lease, Tenant shall not be in default hereunder as a result of the
termination of the Royal Lease, provided that, within fourteen (14) days
following delivery of notice of termination of the Royal Lease from Landlord,
Tenant



 
(x)
agrees to perform all of the obligations of the Tenant as they existed
thereunder excluding any amendment to which Tenant reasonably did not, or was
not requested to, consent,



 
(y)
pays to Landlord an amount equal to all sums that would have been due and owing
to Royal by Lex had the Royal Lease not been so amended, whether as rent or
otherwise (but not as a result of acceleration or damages (except out-of-pocket
expenditures by Royal required to protect its interests) coming due solely as a
result of the default by Lex) pursuant to the Royal Lease, together with
Interest on each installment thereof at the rate of 8% per annum from the date
upon which such installment became due until the payment, and


 
3

--------------------------------------------------------------------------------

 

 
(z)
if the default by Lex is of a nature that cannot be cured by the payment of
money and did not arise out of obligations created by such amendment, promptly
undertakes such steps as may be necessary to cure such default, and prosecute
the same with due diligence to timely completion.



Upon the performance by Tenant of the foregoing, Tenant shall have the right and
obligation to enter into a lease on the same terms and conditions as the Royal
Lease at the date hereof (and as subsequently amended, but excluding any
amendment to which Tenant reasonably did not, or was not requested to consent),
and Landlord agrees to use its best efforts to cause Royal to execute such lease
in favor of Tenant; or, at its option, Tenant may cause the Royal Lease to be
reassigned to it by the tenant thereof.  In the event that Tenant elects to have
the Royal Lease reassigned to it and the Royal Lease shall have been amended
subsequent to the date hereof without the consent of Tenant, and Tenant's lack
of consent shall have been reasonable, or if Tenant's consent was not requested
in writing by Landlord prior to making such amendment, then Landlord agrees to
use its best efforts to cause Royal to amend the Royal Lease to eliminate those
provisions to which 'Tenant reasonably did not consent, or was not so requested
to consent prior to the making of such amendment.


(c)  In the event that the consent of Tenant to a proposed amendment of the
Royal Lease is requested, Tenant shall have the right promptly following such
request to cause the reasonableness of its requested consent to be the subject
matter of arbitration invoked pursuant to Section 27 of the Lease. In the event
that Tenant shall fail to consent to a proposed amendment of the Royal Lease
(having been requested to do so by Landlord prior to making such amendment)
without invoking arbitration, then Landlord shall similarly have the right to
invoke an arbitration. In the event that neither party has invoked such an
arbitration and the Royal Lease has been amended without the consent of Tenant,
then Tenant shall at any time thereafter (but prior to the time of a default by
the Tenant under the Royal Lease) have the right to invoke such an arbitration.

 
4

--------------------------------------------------------------------------------

 

(d)  Landlord shall request the consent of The Equitable Life Assurance Society
of the United States ("Equitable"), or other mortgagee, as hereinafter provided,
to the granting of the lease, as described in Sections 3(a) and 3(b) above, to
Tenant if there then remains outstanding and undischarged the debt of Landlord
secured by the real estate mortgage held by Equitable and dated 15 October 1969,
or any debt incurred by Landlord in substitution of such indebtedness to
Equitable and upon substantially similar terms and conditions. Equitable or such
other mortgagee shall have the right to withhold its consent to such granting of
a lease to Tenant if on the date Tenant would otherwise have entered into such a
lease, another party acceptable to Equitable, Royal and Landlord takes the
actions and makes the agreements set forth in Section 3(a)(i), (ii) and (iii)
hereof.


(e)  If for any reason whatsoever the lease described in either subparagraph (a)
or (b) above as the case may be, is not granted to Tenant promptly upon
fulfillment by Tenant of the necessary conditions described in said subparagraph
(a) or (b) entitling Tenant to such lease, then and in such event:


 
(i)
Landlord shall forthwith reimburse Tenant in an amount equal to all sums (A)
theretofore paid by Tenant to Landlord pursuant to paragraph 3(a)(ii) or 3(b),
as the case may be, and (B) expended by Tenant, as required by the terms of the
Royal Lease, pursuant to paragraph 3(a)(iii) or 3(b)(z), as the case may be,
(and Tenant shall have the right, without prejudice to its other rights, to
offset any amounts not so reimbursed against installments of rent due
hereunder), and


 
5

--------------------------------------------------------------------------------

 

 
(ii)
this lease shall be deemed further amended as from the date of the default under
the Royal Lease by the deletion of clause (3) of Section 18 of the Lease.



4.             (a)  Landlord shall, or shall cause Royal to, serve notice on the
tenant under the Royal Lease within five days after it or Royal first has
knowledge of a default thereunder, and shall deliver to Tenant a copy of any
notice given by it or Royal of a default under the Royal Lease at the time the
same is given.  Furthermore, it shall promptly give Tenant notice of any
proceedings instituted by Royal to terminate the Royal Lease, and shall inform
Tenant from time to time with respect to the progress of all such
proceedings.  Landlord shall use its best efforts to cause Royal to exercise its
rights and pursue its remedies set forth in Section 18 of the Royal Lease in the
manner of a prudent lessor desirous of maintaining its property in good
condition and maximizing its return therefrom; provided, however, that in
furtherance and not in limitation of the foregoing requirement, Landlord shall
endeavor to cause Royal timely and diligently to exercise all of its rights and
pursue all of its remedies under the Royal Lease if the default of the Tenant
thereunder shall be in the nonpayment of rent, taxes, insurance premiums, or
utility charges.  If Royal does not exercise its rights and pursue its remedies
as set forth in the preceding sentence, then and in such event, this lease shall
be deemed further amended as from the date of the default under the Royal Lease
by the deletion of clause (3) of Section 18 of the Lease unless Tenant agrees
within seven (7) days following the receipt of notice of termination of the
Royal Lease from Landlord, to the conditions set forth in paragraph 3(a) or
3(b), as the case may be.

 
6

--------------------------------------------------------------------------------

 

(b)  To the extent of any sums paid by Tenant to Landlord pursuant to the
provisions of paragraph 3(a)(ii) or 3(b)(y) hereof or expended by Tenant, as
required by the terms of the Royal Lease, pursuant to the provisions of
paragraph 3(a)(iii) or 3(b)(z) hereof, Landlord shall reimburse Tenant out of
any recovery against the Tenant under the Royal Lease forthwith upon receipt
thereof.


5.             (a)  In the event that the tenant under the Royal Lease shall
request the consent of Royal to an assignment, transfer, encumbrance or mortgage
of the Royal Lease as required by Section 14 of the Royal Lease, then Landlord
shall promptly notify Tenant of such request and shall request the concurrence
of Tenant to the granting of such consent.  In the event that Tenant within
fourteen (14) days following delivery of such notice shall notify Landlord that
it does not wish Landlord to consent to such assignment, transfer, encumbrance,
or mortgage, then Landlord shall use its best efforts to cause Royal to deny
such consent, whereupon Tenant shall be obligated at its sole cost and expense
to defend any proceeding brought against Royal and Landlord or either of them by
reason of Royal's refusal to grant such consent, and shall protect, indemnify,
and save Landlord and Royal harmless from and against all claims asserted and
damages sustained should it subsequently be determined that Royal's failure to
consent was not reasonable.


(b)  In the event that Royal shall consent to an assignment, transfer,
encumbrance or mortgage of the Royal Lease, except as provided in the preceding
subparagraph, then this Lease shall be deemed further amended by the deletion of
clause (3) of Section 18 of the Lease.


6.             Each of the parties agrees, upon the request of the other, to
execute a statement to the effect that the Lease remains in full force and
effect in accordance with its terms (as the same may hereafter be modified) and,
if such be the case, that the other party is not in default thereunder, in order
that such statement may be relied upon by any then present or prospective
purchaser, lender, auditor, mortgagee or other interested party.

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this agreement to be executed on the
date first above written.


Witnesses:
 
CHATEAU LOUISIANE, INC.
                                 
By
/s/ Laurence M. Williams
       
Laurence M. Williams, Vice President
                         
Attest
/s/ Stephen B. Lemann
       
Stephen B. Lemann, Secretary
                                   
LOUISIANA SONESTA CORPORATION
                                 
By
/s/ John J. Duane
       
John J. Duane, Vice President
                         
Attest
   







The undersigned Royal St. Louis, Inc., as owner of all of the issued and
outstanding stock of Chateau Louisiane, Inc., does hereby agree to grant the
lease or make the amendments, as the case may be, called for pursuant to Section
3 of the above and foregoing amendment, to exercise its rights in the manner set
forth in Section 4 thereof, and to deny its consent in the manner set forth in
Section 5 thereof.

 
8

--------------------------------------------------------------------------------

 
 
Witnesses:
 
ROYAL ST. LOUIS, INC.
                                 
By
/s/ Laurence M. Williams
       
Laurence M. Williams, Vice President
                         
Attest
/s/ Stephen B. Lemann
       
Stephen B. Lemann, Secretary
 







The undersigned Sonesta International Hotels Corporation (formerly Hotel
Corporation of America), as guarantor of the obligations of Tenant pursuant to
the Lease dated December 12, 1967, does hereby consent to the execution of the
above and foregoing amendment and agrees that it shall remain obligated in
solido with Louisiana Sonesta Corporation pursuant to the terms of the Lease as
amended by the foregoing Amendment No. 1 and agrees that its obligations as
guarantor of the Royal Lease, as modified by the terms of the assignment
thereof, also remain in full force and effect.




Witnesses:
 
SONESTA INTERNATIONAL HOTELS CORPORATION
                                 
By
/s/ John J. Duane
       
John J. Duane, Vice President
                         
Attest
   







STATE OF LOUISIANA


PARISH OF ORLEANS

 
9

--------------------------------------------------------------------------------

 

On this 28th day of November, 1973, before me appeared LAURENCE M. WILLIAMS, to
me personally known, who being by me duly sworn, did say that he is the Vice
President of ROYAL ST. LOUIS, INC., and that the above and foregoing instrument
was signed and sealed on behalf of the corporation by authority of its Board of
Directors, and the said appearer acknowledged the instrument to be the free act
and deed of said corporation.







       
Notary Public
 







STATE OF LOUISIANA


PARISH OF ORLEANS


On this 28th day of November, 1973, before me appeared LAURENCE M. WILLIAMS, to
me personally known, who being by me duly sworn, did say that he is the Vice
President of CHATEAU LOUISIANE INC., and that the above and foregoing instrument
was signed and sealed on behalf of the corporation by authority of its Board of
Directors and the said appearer acknowledged the instrument to be the free act
and deed of said corporation.







       
Notary Public
 







COMMONWEALTH OF MASSACHUSETTS


COUNTY OF SUFFOLK

 
10

--------------------------------------------------------------------------------

 

On this 26th day of November, 1973, before me appeared John J. Duane, to me
personally known, who being by me duly sworn, did say that he is the Vice
President of LOUISIANA SONESTA CORPORATION, and that the above and foregoing
instrument was signed and sealed on behalf of the corporation by authority of
its Board of Directors, and the said appearer acknowledged the instrument to be
the free act and deed of said corporation.







       
Notary Public
 







COMMONWEALTH OF MASSACHUSETTS


COUNTY OF SUFFOLK


On this 26th day of November, 1973, before me appeared John J. Duane, to me
personally known, who being by me duly sworn, did say that he is the Vice
President of SONESTA INTERNATIONAL HOTELS CORPORATION, and that the above and
foregoing instrument was signed and sealed on behalf of the corporation by
authority of its Board of Directors, and the said appearer acknowledged the
instrument to be the free act and deed of said corporation.







       
Notary Public
 

 
 
11

--------------------------------------------------------------------------------